Citation Nr: 1227004	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to an increase in a 50 percent rating for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an increase in a 20 percent rating for diabetes mellitus.  

5.  Entitlement to an increased (compensable) rating for dermatophytosis.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1956 and from January 1957 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, September 2008, and May 2009 RO rating decisions.  The March 2008 RO decision, in pertinent part, denied an increase in a 20 percent rating for diabetes mellitus.  

The September 2008 RO decision granted service connection and a noncompensable rating for dermatophytosis (associated with service-connected diabetes mellitus), effective October 1, 2007.  By this decision, the RO also denied service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity (claimed as tingling of the right and left hands and wrists), both to include as secondary to service-connected diabetes mellitus.  

The May 2009 RO decision, in pertinent part, denied an increase in a 50 percent rating for PTSD and denied a claim for a TDIU rating.  In March 2012, the Veteran testified at a Travel Board hearing at the RO.  

The Board notes that the March 2008 RO decision (noted above) also granted service connection and separate 10 percent ratings for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity, effective October 1, 2007.  The Veteran subsequently filed claims for increased ratings for peripheral neuropathy of the right and left lower extremities.  While the RO denied those claims for increase pursuant to a May 2009 RO decision (also noted above), the Veteran did not file a notice of disagreement.  Therefore, those issues are not before the Board at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy of the right upper extremity and the left upper extremity, both to include as secondary to service-connected diabetes mellitus, as well as the issue of entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity due to various symptoms.  

2.  The Veteran's diabetes mellitus is manifested by the need for insulin and a restricted diet, but it does not require regulation of activities.  

3.  The Veteran's dermatophytosis is manifested by involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a rating in excess of 20 percent rating for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2011).  

3.  The criteria for an increased (compensable) rating for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2007 letter as to the issue of entitlement to an increased rating for diabetes mellitus, to include the subsequently granted dermatophytosis (associated with diabetes mellitus), as well as in a January 2009 letter as to the issue of an increased rating for PTSD, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for an increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The November 2007 and January 2009 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Additionally, the January 2009 letter specifically provided the Veteran with the criteria for increased ratings for his service-connected PTSD.  The case was last readjudicated in February 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service personnel and treatment records; post-service private and VA treatment records; treatment records from the Madigan Army Medical Center; a lay statement; examinations for the VA (performed by QTC Medical Services); VA examination reports; and hearing testimony.  

Further, the Board notes the Veteran has been afforded a hearing before a Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims for entitlement to an increase in a 50 percent rating for PTSD, entitlement to an increase in a 20 percent rating for diabetes mellitus, and entitlement to an increased (compensable) rating for dermatophytosis.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased ratings for his service-connected PTSD, diabetes mellitus, and dermatophytosis.  The VLJ did seek to identify any pertinent evidence not currently associated with the claims.  Additionally, the Veteran volunteered information on his treatment history and his symptoms during the period of the appeal.  Further, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded February 2011 VA psychiatric examination, diabetes mellitus, and skin diseases examinations.  The record contains no indication that such disabilities have grown more severe since the last examinations.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, and although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

I. PTSD

A 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates the examiner's assessment that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument), and no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A review of the record shows that in January 2009, the Veteran denied that he had depression, hallucinations, or suicidal or homicidal ideation.  It was noted that the Veteran reported that he had no history of psychiatric hospitalizations or anxiety attacks.  The examiner reported that the Veteran was positive for PTSD and that he received counseling with no medication.  As to the mental status examination, the examiner reported that the Veteran had a normal speech cadence and volume and that he demonstrated linear goal directed thought processes with appropriate content.  The examiner reported that the Veteran demonstrated good insight and judgment and that he denied suicidal or violent ideation.    

A January 2009 psychiatric examination report for the VA (performed by QTC Medical Services) indicates that the Veteran's medical records were reviewed.  The Veteran reported that he had been going to group therapy at a VA facility once a week for the previous two years.  The Veteran stated that he continued to experience disrupted sleep, but that it was related to his prostate problem.  He maintained that he continued to experience nightmares for the last two or three years, but that they were very occasional and that he had not had a nightmare in the previous six months.  He indicated that he experienced intrusive thoughts about Vietnam about one to two times a month, which would last for a few minutes.  The Veteran reported that he would still get jumpy with unexpected loud noises such as backfires and loud bangs.  He stated that he was able to watch fireworks if they were expected.  

The Veteran indicated that he had been retired since 1998.  He stated that he used to be a correctional officer for four and half years at a correctional facility for women.  The Veteran reported that he got along well with his co-workers and superiors.  He stated that since his retirement, he had worked at an elementary school three hours a day as a playground supervisor, but that he had not worked since 2004.  He stated that he had mainly been involved with his two grandchildren, who were ten and twelve, and that he became their custodial parent seven years earlier.  

The Veteran reported that he spent his days going to Bible study on Wednesday nights and going to Sunday services.  He indicated that he also went fishing in the summer and that he would go out with friends for dinner.  The Veteran maintained that his PTSD symptoms were very occasional and that they were not presently affecting his social functioning or his marriage.  He stated that he had been married for forty-one years.  He reported that when he came back from Vietnam, they were separated and about to get divorced, but that they decided to reconcile.  The Veteran indicated that he did not have any problems with being physically abusive or having outbursts.  It was noted that the Veteran admitted to being emotionally distant from his spouse.  The Veteran reported that he had four living children and that he was close to all of them.  He also reported that he got along well with his brother and sister.  He indicated that he still had a good number of friends and that he was very much involved with his grandchildren.  The Veteran maintained that he was not taking and medication for his PTSD, but that the used sleep medication intermittently.  He stated that he had not been hospitalized and that he had not had any emergency room visits.  It was noted that the Veteran had not had any legal problems after his period of service.  He reported that he stopped using alcohol in 1984.  He indicated that he recalled frequent intoxications and that he drank a significant amount of beer and liquor.  

The examiner reported that the Veteran was a reliable historian and that he was friendly, polite, and pleasant.  The examiner stated that the Veteran did not appear depressed or anxious.  It was noted that the Veteran communicated very well and that his speech was of normal rate and volume.  The examiner indicated that the Veteran reported that he had difficulty concentrating and that, at times, he could not read newspapers or books for a significant amount of time.  The examiner reported that the Veteran did not have panic attacks and that he was not suspicious or paranoid.  The examiner stated that the Veteran had no delusions, hallucinations, obsessions, or compulsions.  It was noted that the Veteran would check doors before he went to bed on several occasions.  The examiner indicated that the Veteran had intact thought processes and that he was able to abstract proverbs quite well.  The examiner reported that the Veteran stated that for the last four to five years, he would need to write down appointments so that he would not forget, and that he would forget recent conversations if he did not write them down.  The examiner stated that the Veteran had no suicidal or homicidal thoughts.  

The diagnoses were PTSD, chronic, mild, and alcohol dependence in remission.  The examiner stated that the alcohol dependence in remission was not related to the Veteran's PTSD.  A GAF score of 70 was assigned.  The examiner indicated that the Veteran was capable of managing his own benefits and that he had no difficulty performing activities of daily living.  The examiner commented that the Veteran was presently able to establish and maintain effective work and social relationships.  The examiner reported that the Veteran had a good work history and that he was able to relate well to his wife and his grandchildren.  The examiner stated that the Veteran had no difficulty pursuing recreation or leisurely pursuits.  It was noted that the Veteran stated that his health problems caused him to be tired at times.  The examiner related that the Veteran had no difficulty understanding simple and complex commands, except that he had to write things down to remember them.  The examiner remarked that the Veteran's prognosis was good and that his PTSD was mild if not residual, and that he did not need further treatment except for him to go to group therapy for supportive reasons.  

VA treatment records and treatment records from the Madigan Army Medical Center dated from March 2009 to April 2009 show treatment for disorders other than PTSD.  

The most recent February 2011 VA psychiatric examination report reflects that the Veteran's claims file was reviewed.  The Veteran reported that he was sometimes depressed mostly because he could not do things due to his physical health problems.  He stated that he had periodic irritable and angry moods and that he guessed people tolerated him.  He indicated that his wife told him that he yelled at his grandchildren, who they are raising, too often.  The examiner reported that the Veteran displayed difficulty with both short-term and long-term memory, even when questions were posed to him about his current symptoms.  The examiner indicated that the Veteran stated that he had intrusive thoughts about his tour of duty in Vietnam and that he became slightly tearful while talking about that subject.  It was noted that the Veteran reported that he usually avoided anything that would remind him of Vietnam, such as talking or thinking about it, or watching the news about the war in Iraq.  The examiner maintained that the Veteran described himself as hypervigilant of his surroundings.  

The Veteran reported that he would get approximately three or four hours of sleep per night and that he would nap during the day.  He indicated that he did periodically have nightmares about Vietnam.  The Veteran stated that he would experience at least one of the above-reported symptoms on a daily basis.  It was noted that the Veteran was diagnosed with PTSD at a VA facility in 2005 and that he participated in group therapy from April 2006 to January 2007.  The Veteran denied that he used alcohol, tobacco, or illicit substances.  The Veteran reported that he last worked in 2004 as on a part-time basis as a playground supervisor for a school corporation.  He stated that he was unable to work due to his physical disabilities.  The Veteran indicated that he remained in contact with his brother and sister and that he had regular contact with his children.  The Veteran described his overall marriage as okay, and reported that he and his wife were raising two grandchildren.  It was noted that the Veteran was able to complete all activities of daily living without assistance.  The Veteran indicated that he spend his days caring for his grandchildren and running errands for his wife who was physically disabled.  

The examiner reported that the Veteran was alert and oriented in all spheres and that he was adequately groomed.  It was noted that the Veteran described his mood as depressed and irritable.  The examiner indicated that the Veteran's affect was appropriate to content and that he made good eye contact.  The examiner stated that the Veteran's rate, tone, and volume of speech were within normal limits and that no psychomotor agitation or retardation was observed.  The examiner maintained that deficiencies in short-term and long-term memory were noted.  The examiner reported that the Veteran's thought process was spontaneous and goal oriented and that he denied any current suicidal or homicidal ideation.  The examiner indicated that there was no evidence of a psychotic disorder and that the Veteran's insight and judgment appeared to be good.  

The diagnosis was PTSD.  A GAF score of 55 was assigned.  The examiner reported that the Veteran's PTSD was evidenced by symptoms of depressed and irritable moods; experiencing difficulty with long-term memory; sleep problems; nightmares, hypervigilance; avoidant behaviors; and intrusive thoughts.  The examiner commented that it was her opinion that the Veteran was not unemployable based solely on his PTSD symptoms.  The examiner stated that if the Veteran was employed at that time, it was her opinion that his PTSD symptoms would more likely than not have a moderate impact in his work environment.  The examiner reported that the Veteran's depressed mood would make it challenging for him to interact with others in a positive manner in most work environments.  The examiner remarked that the Veteran's difficulty with short-term and long-term memory would make it challenging for him to complete tasks in almost all work environments.  

At the March 2012 Board hearing, the Veteran testified that he was sometimes depressed and that he never thought of suicide.  He reported that he stayed away from crowds and that he had difficulty concentrating on tasks.  He stated that he would have to write everything down and that he had problems with short-term and long-term memory. The Veteran indicated that he was not presently going to a counselor and that he did not take any medication for his PTSD.  He reported that he had been prescribed sleeping pills, but that he hadn't taken them recently.  He maintained that he went to church and that he would go fishing.  The Veteran indicated that he was raising two grandchildren and that his wife told him he would lose patience and yell at them.  

The medical evidence shows that the Veteran has been married for well-over forty years and that he has good relationships with his four living children, as well as with his two grandchildren, who he and his wife are raising.  He also has good relationships with his brother and sister.  The Veteran reports that he retired in 1998 and that since his retirement, he worked at an elementary school for three hours a day as a playground supervisor, but that he had not worked in that position since 2004.  He indicates that he is unable to presently work due to his physical disabilities.  The Veteran states that he has difficulty with short-term and long-term memory and that he was sometimes depressed mostly because of his physical problems.  He also refers to periodic irritable and angry moods.  The most recent February 2011 VA psychiatric examination report relates a GAF score of 55, suggesting moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner remarked that it was her opinion that the Veteran was not unemployable based solely on his PTSD symptoms.  The examiner stated that if the Veteran was employed at that time, it was her opinion that his PTSD symptoms would more likely than not have a moderate impact in his work environment.  The examiner also that the Veteran's difficulty with short-term and long-term memory would make it challenging for him to complete tasks in almost all work environments.

The Board notes that a prior January 2009 psychiatric examination for the VA (performed by QTC Medical Services) relates a GAF score of 70, suggesting mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  The examiner, at that time, reported that the Veteran was able to establish and maintain effective work and social relationships, that he had a good work history, and that he was able to relate well this his wife and grandchildren.  The examiner stated that the Veteran's PTSD was mild, if not residual.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 50 percent disabling.  The Board cannot conclude, based on the psychiatric symptomatology that his PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, as required for a 70 percent schedular rating.  The Veteran has not been shown to have such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a worklike setting).  The medical evidence does not support a finding that the Veteran's psychiatric symptoms are so severe as to warrant an increased rating to 70 percent.  

As the preponderance of the evidence is against the claim for an increased rating for PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


II.  Diabetes Mellitus

Pursuant to Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.  

In order to be entitled to the next higher evaluation of 40 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

Private and VA treatment records dated from January 2006 to October 2007 show treatment for multiple disorders including diabetes mellitus.  Such records reflect that the Veteran required insulin and a restricted diet, but do not indicate that his activities were regulated.  The records also do not reflect any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions.  

A November 2007 diabetes mellitus examination report for the VA (performed by QTC Medical Services) indicates that the Veteran reported that he did not have a history of diabetic ketoacidosis and that he did not have problems with hypoglycemia.  The Veteran stated that, on average, he visited a doctor four times a year for his diabetes.  He reported that he took insulin one time per day.  The diagnoses included diabetes mellitus, type II.  

Private treatment records dated from January 2008 to January 2009 refer to continued treatment for multiple disorders including diabetes mellitus.  Such records reflect that the Veteran required insulin and a restricted diet, but do not indicate that his activities were regulated.  The records also do not indicate that the Veteran underwent any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions.  

A February 2009 general medical examination report for the VA (performed by QTC Medical Services) notes that the Veteran reported that he did not have a history of diabetic ketoacidosis or any problems with hypoglycemia.  The Veteran stated that he treated his diabetes mellitus with oral mediation and insulin.  It was noted that the insulin was administered one time per day.  The diagnoses included diabetes mellitus.  The examiner reported that the Veteran's condition was active and that he had to take medication every day due to his diabetes.  

VA treatment records and treatment records from the Madigan Army Medical Center, dated from March 2009 to April 2009 refer other disorders.  

The most recent February 2011 VA diabetes mellitus examination report reflects that the Veteran's claims file was reviewed.  The examiner reported that the Veteran's current treatment involved both insulin and oral medication and that the Veteran took insulin more than once daily.  The examiner indicated that there was no history of diabetes related hospitalizations, surgery, pancreatic trauma, or diabetes related neoplasms.  It was noted that the Veteran did not have episodes of hypoglycemic reactions or ketoacidosis.  The examiner stated that the Veteran was instructed to follow a special diet and that he was not restricted in his ability to perform strenuous activities.  The diagnoses included type II diabetes.  

At the March 2012 Board hearing, the Veteran testified that he took insulin shots in the morning and at night.  He reported that there was a diet that he had to follow and that his physician told him to exercise.  The Veteran indicated that he went to the doctor every three months for his diabetes mellitus.  He stated that his diabetes mellitus was pretty well controlled.  

The evidence as a whole shows that the Veteran's diabetes mellitus results in no more than the need for insulin and a restricted diet, and, thus, no more than a 20 percent rating is warranted under Diagnostic Code 7913.  The Board observes that the most recent February 2011 VA diabetes mellitus examination report, as well as the February 2008 general medical examination report for the VA (performed by QTC Medical Services), and the November 2007 diabetes mellitus examination report for the VA (performed by QTC Medical Services), do not refer to any regulation of activities due to diabetes mellitus.  Recent treatment records also do not refer to any regulation of activities due to diabetes mellitus.  The Board also notes that there is also no evidence of any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions.  

The evidence is against a finding that the Veteran's diabetes mellitus is indicative of the need for insulin, a restricted diet, and regulation of activities, as required for a 40 percent rating under Diagnostic Code 7913.  There is simply no recent medical evidence indicating that the Veteran requires regulation of his activities due to his diabetes mellitus.  The most recent February 2008 VA diabetes mellitus examination report specifically indicates that Veteran's activities were not restricted.  

As the preponderance of the evidence is against the claim for an increased rating for diabetes mellitus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).  

III.  Dermatophytosis

The Veteran's dermatophytosis has been rated under Diagnostic Code 7813, which pertains to dermatophytosis of the body, head, feet, beard area, nails, or inguinal area.  38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 directs that disability associated with dermatophytosis be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  In this case, the Veteran's skin disorder does not involve his head, face, or neck.  Thus, the Veteran does not have disfigurement of the head, face, or neck.  Additionally, the Board notes that his predominant disability is also not scars.  Accordingly, his disability will be rated as dermatitis.  

A noncompensable rating is warranted for dermatitis or eczema when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating requires at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

Private and VA treatment records dated from January 2006 to October 2007 show treatment for multiple disorders including athlete's foot.  

For example, an October 2006 treatment entry from Tacoma Central Internal Medicine notes that the Veteran was seen for follow-up of his diabetes and hypertension.  As to the Veteran's feet, the examiner reported that pulses were present and of decreased amplitude, particularly on the left.  The examiner stated that the Veteran's skin was normal in color and temperature and that there was a normal capillary refill.  The examiner noted that there was a little athlete's foot.  The examiner reported that the Veteran's skin was intact, there was no area of ischemia, and that there was no significant onychomycosis.  

October 2007 and August 2007 treatment reports from the same facility both reflect that the Veteran's feet were examined and that the pulses were present and of normal amplitude.  The examiners reported that the Veteran's skin was normal in color and temperature and that there was a normal capillary refill.  The examiners noted that there was minimal right-sided athlete's foot.  The examiners reported that the Veteran's skin was intact, there was no area of ischemia, and that there was no significant onychomycosis.  

A November 2007 diabetes mellitus examination report for the VA (performed by QTC Medical Services) indicates, as to the Veteran's skin, that there were no scars present.  The examiner also reported that there were no signs of skin disease present.  As to an examination of the Veteran's extremities, the examiner reported that there were atrophic skin changes with the absence of hair, as well as dystrophic nails.  It was noted that there were no findings of persistent coldness, ischemic limb pain at rest, gangrene, or deep ischemic ulcers.  As to diagnoses, the examiner indicated that the Veteran had a skin problem and that the diagnosis was atrophy.  The examiner stated that the skin problem was as likely as not a complication of the Veteran's diabetes mellitus because such condition was poorly controlled.  

Private treatment records dated from January 2008 to May 2008 refer to continued treatment for multiple disorders.  

A July 2008 general medical examination report for the VA (performed by QTC Medical Services) notes that the Veteran reported that his skin disease did not involve any areas that were exposed to the sun.  The Veteran indicated that he had itching, shedding, and crusting, but that he had not exudation or ulcer formation.  He stated that his skin symptoms occurred constantly.  The Veteran maintained that over the previous twelve months, he had used topical lotion daily and that the medication was a topical antifungal.  He indicated that he had not used UVB, intensive light therapy, PUVA or electron beam therapy for his skin condition.  The examiner indicated that there were signs of dermatophytosis at the bilateral feet, with peeling at the insteps and soles, about 200 cm, squared.  The diagnoses included dermatophytosis (changed from skin atrophy).  The examiner reported that subjectively the Veteran had to use antifungal medicine, but that, objectively, it didn't seem to work.  The examiner reported that the dermatophytosis was as likely as not due to diabetes as the Veteran's diabetes impaired his immune system and encouraged infections.  

Private treatment records dated from September 2008 to December 2008 show treatment for disorder other than skin problems.  

A February 2009 general medical examination for the VA (performed by QTC Medical Services) indicates that the Veteran reported that he had a skin condition, which he described as dry skin.  He stated that he treated his skin condition with lotion.  As to an examination of the Veteran's skin, the examiner reported that there were no signs of any skin disease.  The examiner stated that the condition was dry skin which was located on the Veteran's ankles.  The examiner indicated that there was exfoliation and abnormal texture of less than six square inches.  It was noted that there was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The examiner reported that the skin lesions covered 0 percent of exposed areas and that the coverage relative to the Veteran's body was 2 percent.  

VA treatment records and treatment records from the Madigan Army Medical Center dated from March 2009 to April 2009 show treatment for disorders other than skin problems.  

The most recent February 2011 VA skin diseases examination report reflects that the Veteran reported that he sought medical attention from a private physician in 2008 for his skin problems and that he was prescribed a topical anti-fungal cream.  He stated that he is was seen by a private podiatrist approximately eight months earlier and he was prescribed a topical antifungal cream for his rash on his feet, which he used on and off.  The Veteran indicated that he used the topical antifungal cream for a period greater than six weeks in the past twelve months.  He reported that his skin symptoms involved scaling feet.  

The examiner reported that the Veteran's skin medication was topical and it was neither a corticosteroid or immunosuppressive.  It was noted that there were no side effects from the Veteran's medication.  The examiner reported that the Veteran had scaling in a moccasin distribution on the feet with minimal interdigit involvement.  The examiner reported that the toenails of the third and fifth digit of the right foot had thickening and that there was thickening of the toenails on the first, third, and fifth digit of the left foot.  The examiner indicated that no exposed areas were affected and that the total body area affected was less than five percent.  The diagnoses were tinea pedis and onychomycosis.  The examiner commented that the Veteran's tinea pedis and onychomycosis did not inhibit his ability to seek gainful employment.  

At the March 2012 Board hearing, the Veteran testified that he had skin problems on his feet.  He indicated that his feet were dry and scaly.  He reported that the condition involved the top and bottom of his feet.  The Veteran indicated that he used a lotion daily and that he would use a cream if the condition worsened.  

The Board observes that the medical evidence supports the current noncompensable percent rating for the Veteran's service-connected dermatophytosis.  The evidence does not show that the Veteran's dermatophytosis is indicative of involvement of least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, as required for an increased 10 percent rating under Diagnostic Code 7806.  The most recent February 2011 VA skin diseases examination report notes that the Veteran's skin medication was topical and that it was neither a corticosteroid or immunosuppressive.  The diagnoses were tinea pedis and onychomycosis.  The examiner indicated that no exposed areas were affected and that the total body area affected was less than five percent.  

The Board observes that the prior February 2009 general medical examination for the VA (performed by the QTC Medical Services), as well as November 2007 diabetes mellitus examination report and the July 2008 general medical examination report for the VA (both performed by QTC Medical Services) and the recent treatment reports of record, all fail to show that the Veteran's skin condition meets the requirements for a compensable 10 percent rating under Diagnostic Codes 7806, 7813.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).  

IV.  Extraschedular Consideration

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's PTSD, diabetes mellitus, and dermatophytosis, alone, have caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Indeed, the rating criteria contemplate the Veteran's symptoms.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increase in a 50 percent rating for PTSD is denied.  

An increase in a 20 percent rating for diabetes mellitus is denied.  

An increased (compensable) rating for dermatophytosis is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity, both to include as secondary to service-connected diabetes mellitus, as well as entitlement to a TDIU rating.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran specifically maintains that he began having symptoms of peripheral neuropathy of the bilateral upper extremities five or six years ago, and records show the Veteran reported complaints of numbness and tingling of the bilateral hands.  At the March 2012 Board hearing, the Veteran continued to complain of having tingling and numbness in his hands.  

As the Veteran is currently reporting that he still has tingling and numbness of the hands, the Board finds that the Veteran should be afforded a VA examination to address this.  

As to the Veteran's claim for a TDIU rating, the Board notes that an opinion to address the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability should be sought.  

Lastly, prior outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities, as well as for right and left upper extremity problems, since April 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since April 2009 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature, etiology, and/or onset of his claimed peripheral neuropathy of the left and right upper extremities.  The claims folder must be provided to and reviewed by the examiner.  The examiner should specifically indicate whether the Veteran has peripheral neuropathy of the right and left upper extremities, and as to any such disability diagnosed, the examiner should opine whether it is at least as likely as not to have been caused, or aggravated by the Veteran's service connected diabetes.   

3.  Have the Veteran undergo the appropriate VA examination to ascertain whether the Veteran's service-connected disabilities, alone or in the aggregate, and without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The reasons for the conclusions offered should be explained.  

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


